Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an evaluating system configured to determine whether the PWD is being carried within an article of clothing of a driver based on said PWD vertical height” in claim 1. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and therefore all dependent claims) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The limitation “an evaluating system configured to determine whether the PWD is being carried within an article of clothing of a driver based on said PWD vertical height” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For examination purposes, the aforementioned claim limitation will be interpretation such that the system is capable of determining the height at which the PWD is being carried, and detecting the resulting movement of the PWD through 3D space. The specification provides no indication that the system is capable of specifically differentiating whether the PWD is being carried “within” an article of clothing, compared to being attached just outside an article of clothing. Further, the specification provides no indication that the system is capable of specifically differentiating whether the PWD is being carried by a “driver” of the vehicle, compared to being carried by an occupant of the vehicle, or being placed in some other object that is approaching the vehicle. Appropriate correction is required. 

Claim 1 (and therefore all dependent claims) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The limitation “an evaluating system configured to determine whether the PWD is being carried within an article of clothing of a driver based on said PWD vertical height” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The limitation “wherein the processor system detects an accessibility condition of the driver based on the IMU data and modifies vehicle settings based on an accessibility-related constraint imposed on the driver” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The limitation “wherein the processor system detects an accessibility condition of the driver based on the IMU data and modifies vehicle settings based on an accessibility-related constraint imposed on the driver” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “an evaluating system configured to determine whether the PWD is being carried within an article of clothing of a driver based on said PWD vertical height” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 20160129916 A1), O’Brien et al. (US 20140308971 A1) and Myers et al. (US 9707911 B1), hereinafter referred to as ‘Olsen,’ O’Brien,’ and ‘Myers’ respectively. 

As to claim 1, Olsen teaches a system for adjusting vehicle settings based on portable wireless device (PWD) position (Paragraph [0016]: user pattern data is received from a remote node, i.e., PWD; Paragraph [0040]: enabling configuration of vehicle user settings of a vehicle, i.e., adjusting vehicle settings; Paragraph [0041]: vehicle settings comprise at least one of seat position, driving wheel position settings, heating or air condition settings etc.), the system comprising:
a plurality of nodes within a PWD locating system, each including one or more antennas configured to receive a PWD signal, wherein ranges between each of the plurality of nodes and the PWD are determined based on the received PWD signals (Paragraph [0040]: vehicle user identification node; vehicle settings node; Paragraph [0041]: user pattern data may for instance be received from a client node 300 wirelessly, via for example WiFi/Wireless Local Area Network (WLAN), Bluetooth, Bluetooth Low Energy (Bluetooth LE), or Bluetooth Smart, Radio Frequency Identification (RFID), ZigBee not limiting to other wireless communication means suitable for short or medium range wireless communication; Paragraph [0042]: signal strength may be interpreted as a measure of distance; placing a Bluetooth LE antenna at several strategic positions in the vehicle);
a processing system configured to calculate a vertical height of the PWD (Paragraph [0041]: the client node, i.e., PWD, is equipped with a 3-axis or 3D accelerometer for measuring linear acceleration in three dimensions, i.e. along X, Y and Z; According to one embodiment, the client node 300 is equipped with a barometric sensor, i.e. a barometer or pressure sensor for measuring the height position of the client node 300, i.e., vertical height of the PWD; According to one embodiment, the first user pattern data comprises height data; According to one embodiment, walking pattern data comprises height data); and
a vehicle settings system for adjusting initial settings for a driver based on PWD vertical height (Paragraph [0041]: According to one embodiment, the first user pattern data comprises height data. According to one embodiment, walking pattern data comprises height data; the vehicle user identification node 100 transmits the user identification data to the vehicle settings node 200 for configuration of vehicle settings; See FIG. 2, FIG. 3).

Olsen fails to explicitly disclose:
a processing system configured to use the ranges determined with respect to each of the plurality of nodes and calculate a vertical height of the PWD; and
an evaluating system configured to determine whether the PWD is being carried within an article of clothing of a driver based on said PWD vertical height. 

O’Brien describes a vehicle system for detecting a three-dimensional location of a key fob, and teaches:
a processing system configured to use the ranges determined with respect to each of the plurality of nodes and calculate a vertical height of the PWD (See FIG. 3-7; Paragraph [0016]: The main base station, the auxiliary base stations, and the fob engage in a series of signal exchanges with one another and utilize a time of flight (TOF) implementation to determine a distance of the fob from the vehicle. Thereafter, the nodes employ trilateration to locate the actual zone that the fob is positioned within; The vertical offset between the fourth node and the other nodes enables the vehicle system to calculate a three-dimensional (3-D) location of the fob relative to multiple planes, using trilateration; Paragraph [0035]: At operation 112, the vehicle system determines a location of the fob relative to Node Plane 1; With reference to FIG. 6, the vehicle system 10 determines a distance (D.sub.2) between the fob and the node 16a using TOF. This distance D.sub.2 is the hypotenuse of a right triangle comprising a base (D.sub.2X) which represents a longitudinal displacement, and a height (D.sub.2Z) which represents a vertical displacement).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Olsen, and use the ranges determined with respect to each of the plurality of nodes and calculate a vertical height of the PWD, as taught by O’Brien in order to obtain a more exact location measurement, because doing so is well-understood, routine and conventional activity in the art. 

Myers describes a method for identifying the driver of a vehicle, such that data gathered from a key fob is processed to identify the driver based on learned characteristic patterns, such as the driver’s gait, before the driver enters the vehicle (See Abstract). Myers teaches:
an evaluating system configured to determine whether the PWD is being carried within an article of clothing of a driver based on said PWD vertical height (Column 9, Line 42: the location of mobile device 211 on candidate driver 291 can result in different gait patterns (e.g. mobile device 211 in purse versus in hand versus in pocket); Column 9, Line 55: Mobile device 211 can sense different gait patterns, analyze the gait patterns, and determine the driver associated with the gait pattern. Thus, mobile device 211 can identify candidate person 291 as a particular driver based on learned characteristic patterns). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Olsen, and identify the gait pattern to determine whether the key fob is being carried in a pocket, as taught by Myers, because doing so allows the driver to be identified with greater certainty, such that the system can thereby adjust the vehicle settings accordingly. 

Claim 8 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter. 

Claim 13 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter in the form of a method claim. Given the structure of Olsen and Myers, the claimed method steps would be inherently performed. 

As to claim 2, Olsen, O’Brien and Myers teach the system of claim 1, and O’Brien further teaches:
	wherein the processing system combines a plurality of time of flight (TOF) measurements or angle-of arrival (AoA) data to construct a map of PWD position (Paragraph [0016]: The main base station 14, the auxiliary base stations 16, and the fob 12 engage in a series of signal exchanges with one another and utilize a time of flight (TOF) implementation to determine a distance of the fob 12 from the vehicle 18. Thereafter, the nodes 14, 16 employ trilateration to locate the actual zone 20 that the fob 12 is positioned within; Paragraph [0028]: Each auxiliary base station 16 receives the wireless signal 58 from the fob 12, and transmits a message 98 to the main base station 14 that includes information that is indicative of the time of flight of the wireless signal).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Olsen and Myers, and combine a plurality of time of flight (TOF) measurements to determine the position of the key fob, as taught by O’Brien, because using time of flight measurements to determine position is well-understood, routine and conventional activity in the art. 

Claim 14 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter. 

As to claim 3, Olsen, O’Brien and Myers teach the system of claim 2, and O’Brien further teaches:
wherein the processing system constructs a 3D map of the PWD position (See FIG 3., Box 116: “Determine 3-D fob location based on location 1 and location 2”; Paragraph [0015]: The vertical spacing of the fourth node 14 relative to the other nodes 16 allows the vehicle system 10 to determine the position of the fob 12 in three dimensions; Paragraph [0016]: The vertical offset between the fourth node 14 and the other nodes (16a, 16b, 16n) enables the vehicle system 10 to calculate a three-dimensional (3-D) location of the fob 12 relative to multiple planes, using trilateration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Olsen and Myers, and determine the position of the key fob in three dimensions – i.e., construct a 3D map of the PWD position – as taught by O’Brien, because doing so is well-understood, routine and conventional activity in the field. 

Claim 15 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter. 

As to claim 4, Olsen, O’Brien and Myers and teach the system of claim 2, and Myers further teaches:
wherein the processing system obtains vertical height samples of the PWD as the PWD traverses across a predetermined perimeter around the vehicle (Column 9, Line 55: Mobile device can be configured to be self-initializing, to continually monitor gait patterns of an individual, or to capture gait patterns only in certain areas or during certain times, i.e., obtain vertical height samples of the PWD. For example, mobile devices can be configured to begin capturing the gait pattern of a driver when mobile devices are within a certain range – i.e., a predetermined perimeter – of the vehicle such as, for example, within radio frequency (RF) range of the vehicle).

Claim 9 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter. 

As to claim 5, Olsen, O’Brien and Myers teach the system of claim 2, and Olsen further teaches:
wherein the evaluating system compares PWD height variations across a predetermined range from the vehicle ([0014]: According to another embodiment, user identification data comprises at least one of: specific personal ID data, anonymous ID data, preference data concerning the vehicle settings, first user pattern data, second user pattern data – i.e., compare PWD height variations; [0041]: The vehicle user identification node 100 or the remote node 400 compares or matches the first user pattern data with pre-stored second user pattern data).

Claim 16 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter. 

As to claim 6, Olsen, O’Brien and Myers teach the system of claim 1, and Olsen further teaches:
wherein the vehicle settings system determines initial settings based on database values correlating driver data to PWD height (Paragraph [0019]: According to another embodiment, user identification data is received from an internal database of the vehicle identification node, storing second user pattern data and user identification data; Paragraph [0023]: receive user identification data from an internal database by a vehicle communication unit or a remote node by an external remote node communication unit; Paragraph [0041]: The request may be sent to a remote node 400 or an internal database 150. The vehicle user identification node 100 or the remote node 400 compares or matches the first user pattern data with pre-stored second user pattern data).
Olsen and Myers both teach a PWD being carried in a pocket as the driver approaches the vehicle (Olsen: Paragraph [0042]; Myers: Column 8, Line 32-38). Neither Olsen nor Myers explicitly teach a waist level pocket, however, Examiner is taking official notice that waist level pockets are well known. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Olsen, O’Brien and Myers, and associate the height of a waist pocket with the height of a driver. 
Moreover, Myers teaches: “Driver database 231 stores driver information for one or more drivers of vehicle 201. Driver information for each driver can include a driver identifier, driver preferences, and biometric data” (Column 8, Line 11-14).
Therefore, the database must correlate driver waist or inseam data to PWD height. 

Claim 17 is similarly rejected for the reasons stated above as is recites nearly identical subject matter. 

Claim 18 is similarly rejected for the reasons stated above as it recited nearly identical subject matter. 

As to claim 7, Olsen, O’Brien and Myers teach the system of claim 1, and Olsen further teaches:
wherein the evaluating system is augmented with outputs from an inertial measurement unit (IMU) on the PWD (Paragraph [0041]: the client node 300 is equipped with a 3-axis or 3D accelerometer for measuring linear acceleration in three dimensions, i.e. along X, Y and Z, enabling measuring or detecting the acceleration, shake, vibration shock or fall of the client node 300. Thus, the client node 300 is adapted to measure 3D accelerometer data. According to one embodiment, the first user pattern data comprises 3D accelerometer data. According to one embodiment, the walking pattern data comprises 3D accelerometer data).

Claim 19 is similarly rejected for the reasons stated above as it recites nearly identical subject matter. 

As to claim 10, Olsen, O’Brien and Myers teach the system of claim 9, and Olsen further teaches:
wherein the processor obtains inertial management unit (IMU) data from the PWD as the driver crosses the perimeter (Paragraph [0041]: the client node 300 is equipped with a 3-axis or 3D accelerometer for measuring linear acceleration in three dimensions, i.e. along X, Y and Z, enabling measuring or detecting the acceleration, shake, vibration shock or fall of the client node 300. Thus, the client node 300 is adapted to measure 3D accelerometer data. According to one embodiment, the first user pattern data comprises 3D accelerometer data. According to one embodiment, the walking pattern data comprises 3D accelerometer data; Paragraph [0042]: the hand-held device continuously advertises its presence via the wireless communication functionality and the vehicle scans for slave devices within a certain range around the vehicle, i.e., perimeter, depending on the type of wireless communication).

As to claim 11, Olsen, O’Brien and Myers teach the system of claim 10, and Olsen further teaches: 
wherein the processor evaluates IMU data and makes changes to vehicle settings based on conditions relating to the article of clothing or driver physical characteristics (Paragraph [0016]: user pattern data is received from a remote node, i.e., PWD; Paragraph [0040]: enabling configuration of vehicle user settings of a vehicle; Paragraph [0041]: vehicle settings comprise at least one of seat position, driving wheel position settings, heating or air condition settings etc.; Paragraph [0041]: According to one embodiment, the first user pattern data comprises 3D accelerometer data, i.e., IMU data. According to one embodiment, the walking pattern data comprises 3D accelerometer data, i.e., IMU data).

As to claim 12, Olsen, O’Brien and Myers teach the system of claim 11, and Myers further teaches: 
wherein the processor system detects an accessibility condition of the driver based on the IMU data and modifies vehicle settings based on an accessibility-related constraint imposed on the driver (Column 2, Line 3: a key fob is used to identify an approaching driving. The key fob then communicates the identified driver to the vehicle. The vehicle can then adjust the cabin configuration to the preferences of the identified driver. For example, a key fob can be equipped with sensors that are utilized to detect and analyze a set of characteristics related to a person's gait pattern; Column 2, Line 12: gait patterns for a person can vary depending on differences in speed of approach (walking, jogging, running, etc.), variations in footwear (e.g., running shoes vs. heels), if the driver is using mobility assist devices, (e.g., a walker, crutches), how a fob is being carried (e.g., in purse, in hand, in pocket, etc.); Note: Under the broadest reasonable interpretation, “an accessibility condition” can be interpreted as simply the driver having the ability to move towards the vehicle, versus say, being completely immobile. Moreover, “an accessibility related constraint,” under the broadest reasonable interpretation, can be interpreted as the driver’s height).
Examiner notes that “an accessibility condition” and “an accessibility-related constraint,” as presently claimed, are not related. Therefore, “an accessibility-related constraint” does not depend on “an accessibility condition.”

As to claim 20, Olsen, O’Brien and Myers teach the method of claim 19, and Myers further teaches: 
wherein IMU data is compared with a threshold value, and wherein vehicle settings are altered in response to IMU data being greater than the threshold value (Column 5, Line 43: when the probability received from the key fob or other mobile device, i.e., IMU data as taught by Olsen, is equal to or above a threshold, the vehicle adjusts the configuration of the vehicle cabin in accordance with the particular driver's stored settings).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666